     Case 2:19-cv-07840-GW-JDE Document 41 Filed 01/25/21 Page 1 of 1 Page ID #:8217

                                                                JS-6

 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
      TIMOTHY LEE ALLEN                     ) Case No. 2:19-cv-07840-GW (JDE)
12                                          )
                                            )
13                      Petitioner,         ) JUDGMENT
                                            )
14                 v.                       )
                                            )
15                                          )
      WARREN MONTGOMERY,                    )
16    Warden,                               )
                                            )
17                                          )
                        Respondent.         )
18
19
            Pursuant to the Order Accepting Findings and Recommendation of the
20
      United States Magistrate Judge,
21
            IT IS ADJUDGED that the operative Petition is denied and this action
22
      is dismissed with prejudice.
23
24    Dated: January 25, 2021
25                                             _____________________________
26                                             GEORGE H. WU
                                               United States District Judge
27
28
